Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending per preliminary amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I) Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,381 (hereinafter ‘381). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims in table below is anticipated by a correspondingly mapped ‘381 claim.

Instant application
‘381 patent
21. A computer-implemented method for directly responding to client requests received from a plurality of client devices, the method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices; 






determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, a destination portion of a packet included in the client request, and modifying, by the source device, the source portion of the packet; 




transmitting, by the source device, the modified client request to the determined target device; 







modifying by a switching layer, a VIP port in the destination portion of the packet to a port of the determined target device; and 


responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device. 

22. The method of claim 21, wherein the source device is a load balancer and the target device is a server. 

23. The method of claim 21, further comprising: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is 

24. The method of claim 21, further comprising: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

25. The method of claim 21, wherein Internet Protocol defines a format of the client request and the response. 

26. The method of claim 21, wherein a reserve portion of the packet includes Differentiated Service Code Point ("DCSP") bits, and wherein the DSCP bits comprise an IPv4 packet header of the packet. 

27. The method of claim 21, wherein the source device transmits the modified client 

28. A system for directly responding to client requests received from a plurality of client devices, the system including: 

a data storage device that stores instructions for directly responding to client requests received from a plurality of client devices; and 

a processor configured to execute the instructions to perform a method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices; 






determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, a destination portion of a packet included in the client request, and modifying, by the source device, the source portion of the packet; 




transmitting, by the source device, the modified client request to the determined target device; 






modifying by a switching layer, a VIP port in the destination portion of the packet to a port of the determined target device; and 


responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device. 

29. The system of claim 28, wherein the source device is a load balancer and the target device is a server. 

30. The system of claim 28, wherein the processor is further configured to execute the instructions to perform the method including: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

31. The system of claim 28, wherein the processor is further configured to execute the instructions to perform the method including: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

32. The system of claim 28, wherein Internet Protocol defines a format of the client request and the response. 

33. The system of claim 28, wherein a reserve portion of the packet includes Differentiated Service Code Point ("DCSP") bits, and wherein the DSCP bits comprise an IPv4 packet header of the packet. 

34. The system of claim 28, wherein the source device transmits the modified client request via a protocol having type length (TLV) packets. 

35. A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method of directly responding to client requests received from a plurality of client devices, the method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices; 






determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, a destination portion of a packet included in the client request, and modifying, by the source device, the source portion of the packet; 




transmitting, by the source device, the modified client request to the determined target device; 






modifying by a switching layer, a VIP port in the destination portion of the packet to a port of the determined target device; and 


responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device. 

36. The computer-readable medium of claim 35, wherein the source device is a load balancer and the target device is a server. 

37. The computer-readable medium of claim 35, further comprising: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

38. The computer-readable medium of claim 35, further comprising: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

39. The computer-readable medium of claim 35, wherein a reserve portion of the packet includes Differentiated Service Code Point ("DCSP") bits, and wherein the DSCP bits comprise an IPv4 packet header of the packet. 

40. The computer-readable medium of claim 35, wherein the source device transmits the modified client request via a protocol having type length (TLV) packets.


receiving, at a source device, a client request from a client device of the plurality of client devices, wherein the client request includes a 

determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, the destination portion of the packet from the VIP address of the source device to an address of the determined target device, and modifying, by the source device, the source portion to indicate the VIP address of the source device; 

transmitting, by the source device, the modified client request to the determined target device; 

prior to the determined target device receiving the modified client request, 

based on the inspection, modifying by the switching layer, the VIP port in the destination portion of the packet to a port of the determined target device; and 

responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device. 

    2. The method of claim 1, wherein the source device is a load balancer and the target device is a server. 

    3. The method of claim 1, further comprising: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is 

    4. The method of claim 1, further comprising: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

    5. The method of claim 1, wherein Internet Protocol defines a format of the client request and the response. 

    6. The method of claim 1, wherein the reserve portion includes Differentiated Service Code Point ("DCSP") bits, and wherein the DSCP bits comprise an IPv4 packet header of the packet. 

    7. The method of claim 1, wherein the source device transmits the modified client 

    8. A system for directly responding to client requests received from a plurality of client devices, the system including: 

a data storage device that stores instructions for directly responding to client requests received from a plurality of client devices; and 

a processor configured to execute the instructions to perform a method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices, wherein the client request includes a packet having a reserve portion, a source portion set to an address of the client device, and a destination portion set to include each of a virtual IP ("VIP") address and a VIP port of the source device; 

determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, the destination portion of the packet from the VIP address of the source device to an address of the determined target device, and modifying, by the source device, the source portion to indicate the VIP address of the source device; 

transmitting, by the source device, the modified client request to the determined target device; 

prior to the determined target device receiving the modified client request, inspecting, by a switching layer, the packet of the client request; 

based on the inspection, modifying by the switching layer, the VIP port in the destination portion of the packet to a port of the determined target device; and 

responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device, without traversing the source device. 

    9. The system of claim 8, wherein the source device is a load balancer and the target device is a server. 

    10. The system of claim 8, wherein the processor is further configured to execute the instructions to perform the method including: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

    11. The system of claim 8, wherein the processor is further configured to execute the instructions to perform the method including: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

    12. The system of claim 8, wherein Internet Protocol defines a format of the client request and the response. 

    13. The system of claim 8, wherein the reserve portion includes Differentiated Service Code Point ("DCSP") bits, and wherein the DSCP bits comprise an IPv4 packet header of the packet. 

    14. The system of claim 8, wherein the source device transmits the modified client request via a protocol having type length (TLV) packets. 

    15. A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method of directly responding to client requests received from a plurality of client devices, the method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices, wherein the client request includes a packet having a reserve portion, a source portion set to an address of the client device, and a destination portion set to include each of a virtual IP ("VIP") address and a VIP port of the source device; 

determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, the destination portion of the packet from the VIP address of the source device to an address of the determined target device, and modifying, by the source device, the source portion to indicate the VIP address of the source device; 

transmitting, by the source device, the modified client request to the determined target device; 

prior to the determined target device receiving the modified client request, inspecting, by a switching layer, the packet of the client request; 

based on the inspection, modifying by the switching layer, the VIP port in the destination portion of the packet to a port of the determined target device; and 

responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device. 

    16. The computer-readable medium of claim 15, wherein the source device is a load balancer and the target device is a server. 

    17. The computer-readable medium of claim 15, further comprising: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

    18. The computer-readable medium of claim 15, further comprising: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

    19. The computer-readable medium of claim 15, wherein the reserve portion includes Differentiated Service Code Point ("DCSP") bits, and wherein the DSCP bits comprise an IPv4 packet header of the packet. 

    20. The computer-readable medium of claim 15, wherein the source device transmits the modified client request via a protocol having type length (TLV) packets.


II) Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,516,608 (hereinafter ‘608). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims in table below is anticipated by a correspondingly mapped ‘608 claim.

Instant application
‘608 patent
21. A computer-implemented method for directly responding to client requests received from a plurality of client devices, the method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices; 











determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, a destination portion of a packet included in the client request, and modifying, by the source device, the source portion of the packet; 




transmitting, by the source device, the modified client request to the determined target device; 

















modifying by a switching layer, a VIP port in the destination portion of the packet to a port of the determined target device; and 


responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device. 





22. The method of claim 21, wherein the source device is a load balancer and the target device is a server. 

23. The method of claim 21, further comprising: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

24. The method of claim 21, further comprising: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

25. The method of claim 21, wherein Internet Protocol defines a format of the client request and the response. 

26. The method of claim 21, wherein a reserve portion of the packet includes Differentiated Service Code Point ("DCSP") bits, and wherein the DSCP bits comprise an IPv4 packet header of the packet. 

27. The method of claim 21, wherein the source device transmits the modified client request via a protocol having type length (TLV) packets (maps to ‘608, claim 1 “transmitting… wherein the source device transmits the modified client request across a layer 3 boundary and via a protocol having type length value (TLV) packets”).

28. A system for directly responding to client requests received from a plurality of client devices, the system including: 

a data storage device that stores instructions for directly responding to client requests received from a plurality of client devices; and 

a processor configured to execute the instructions to perform a method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices; 











determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, a destination portion of a packet included in the client request, and modifying, by the source device, the source portion of the packet; 




transmitting, by the source device, the modified client request to the determined target device; 

















modifying by a switching layer, a VIP port in the destination portion of the packet to a port of the determined target device; and 


responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device. 





29. The system of claim 28, wherein the source device is a load balancer and the target device is a server. 

30. The system of claim 28, wherein the processor is further configured to execute the instructions to perform the method including: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

31. The system of claim 28, wherein the processor is further configured to execute the instructions to perform the method including: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

32. The system of claim 28, wherein Internet Protocol defines a format of the client request and the response. 

33. The system of claim 28, wherein a reserve portion of the packet includes Differentiated Service Code Point ("DCSP") bits, and wherein the DSCP bits comprise an IPv4 packet header of the packet. 

34. The system of claim 28, wherein the source device transmits the modified client request via a protocol having type length (TLV) packets (maps to ‘608, claim 7 “transmitting… wherein the source device transmits the modified client request across a layer 3 boundary and via a protocol having type length value (TLV) packets”).

35. A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method of directly responding to client requests received from a plurality of client devices, the method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices; 











determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, a destination portion of a packet included in the client request, and modifying, by the source device, the source portion of the packet; 




transmitting, by the source device, the modified client request to the determined target device; 

















modifying by a switching layer, a VIP port in the destination portion of the packet to a port of the determined target device; and 


responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device. 





36. The computer-readable medium of claim 35, wherein the source device is a load balancer and the target device is a server. 

37. The computer-readable medium of claim 35, further comprising: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

38. The computer-readable medium of claim 35, further comprising: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

39. The computer-readable medium of claim 35, wherein a reserve portion of the packet includes Differentiated Service Code Point ("DCSP") bits, and wherein the DSCP bits comprise an IPv4 packet header of the packet. 

40. The computer-readable medium of claim 35, wherein the source device transmits the modified client request via a protocol having type length (TLV) packets (maps to ‘608, claim 13 “transmitting… wherein the source device transmits the modified client request across a layer 3 boundary and via a protocol having type length value (TLV) packets”).
1. A computer-implemented method for directly responding to client requests received from a plurality of client devices, the method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices, wherein the client request includes a packet having a reserve portion, a source portion set to an address of the client device, and a destination portion set to include each of a virtual IP ("VIP") address and a VIP port of the source device, wherein the reserve portion includes Differentiated Service Code Point ("DCSP") bits, and wherein the VIP address of the source device is provided to the client device by a domain name server ("DNS") server; 

determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, the destination portion of the packet from the VIP address of the source device to an address of the determined target device, and modifying, by the source device, the source portion to indicate the VIP address of the source device; 

transmitting, by the source device, the modified client request to the determined target device, wherein the source device uses an application programming interface to transmit the modified client request, and wherein the source device transmits the modified client request across a layer 3 boundary and via a protocol having type length value (TLV) packets; 

prior to the determined target device receiving the modified client request, inspecting, by a switching layer, the packet of the client request, wherein the switching layer includes one or more of a switch and a router configured with a software-defined networking (SDN) traffic director, and wherein the SDN traffic director is configured to modify the packet of the client request; 

based on the inspection, modifying by the switching layer, the VIP port in the destination portion of the packet to a port of the determined target device; and 

responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device, wherein the response includes a packet having a source portion set to the VIP address of the source device and a destination portion set to the address of the client device. 

    2. The method of claim 1, wherein the source device is a load balancer and the target device is a server. 

    3. The method of claim 1, further comprising: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

    4. The method of claim 1, further comprising: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

    5. The method of claim 1, wherein Internet Protocol defines a format of the client request and the response. 

    6. The method of claim 1, wherein the DSCP bits of the reserve portion comprise an IPv4 packet header of the packet. 












    7. A system for directly responding to client requests received from a plurality of client devices, the system including: 

a data storage device that stores instructions for directly responding to client requests received from a plurality of client devices; and 

a processor configured to execute the instructions to perform a method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices, wherein the client request includes a packet having a reserve portion, a source portion set to an address of the client device, and a destination portion set to include each of a virtual IP ("VIP") address and a VIP port of the source device, wherein the reserve portion includes Differentiated Service Code Point ("DCSP") bits, and wherein the VIP address of the source device is provided to the client device by a domain name server ("DNS") server; 

determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, the destination portion of the packet from the VIP address of the source device to an address of the determined target device, and modifying, by the source device, the source portion to indicate the VIP address of the source device; 

transmitting, by the source device, the modified client request to the determined target device, wherein the source device uses an application programming interface to transmit the modified client request, and wherein the source device transmits the modified client request across a layer 3 boundary and via a protocol having type length value (TLV) packets; 

prior to the determined target device receiving the modified client request, inspecting, by a switching layer, the packet of the client request, wherein the switching layer includes one or more of a switch and a router configured with a software-defined networking (SDN) traffic director, and wherein the SDN traffic director is configured to modify the packet of the client request; 

based on the inspection, modifying by the switching layer, the VIP port in the destination portion of the packet to a port of the determined target device; and 

responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device, wherein the response includes a packet having a source portion set to the VIP address of the source device and a destination portion set to the address of the client device. 

    8. The system of claim 7, wherein the source device is a load balancer and the target device is a server. 

    9. The system of claim 7, wherein the processor is further configured to execute the instructions to perform the method including: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

    10. The system of claim 7, wherein the processor is further configured to execute the instructions to perform the method including: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

    11. The system of claim 7, wherein Internet Protocol defines a format of the client request and the response. 

    12. The system of claim 7, wherein the DSCP bits of the reserve portion comprise an IPv4 packet header of the packet. 












    13. A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method of directly responding to client requests received from a plurality of client devices, the method including: 

receiving, at a source device, a client request from a client device of the plurality of client devices, wherein the client request includes a packet having a reserve portion, a source portion set to an address of the client device, and a destination portion set to include each of a virtual IP ("VIP") address and a VIP port of the source device, wherein the reserve portion includes Differentiated Service Code Point ("DCSP") bits, and wherein the VIP address of the source device is provided to the client device by a domain name server ("DNS") server; 

determining, by the source device, a target device from a plurality of target devices to respond to the client request; 

modifying, by the source device, the destination portion of the packet from the VIP address of the source device to an address of the determined target device, and modifying, by the source device, the source portion to indicate the VIP address of the source device; 

transmitting, by the source device, the modified client request to the determined target device, wherein the source device uses an application programming interface to transmit the modified client request, and wherein the source device transmits the modified client request across a layer 3 boundary and via a protocol having type length value (TLV) packets; 

prior to the determined target device receiving the modified client request, inspecting, by a switching layer, the packet of the client request, wherein the switching layer includes one or more of a switch and a router configured with a software-defined networking (SDN) traffic director, and wherein the SDN traffic director is configured to modify the packet of the client request; 

based on the inspection, modifying by the switching layer, the VIP port in the destination portion of the packet to a port of the determined target device; and 

responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device, wherein the response includes a packet having a source portion set to the VIP address of the source device and a destination portion set to the address of the client device. 

    14. The computer-readable medium of claim 13, wherein the source device is a load balancer and the target device is a server. 

    15. The computer-readable medium of claim 13, further comprising: modifying, by the switching layer, the port of the determined target device in the response to the VIP port of the source device based on a predetermined table, wherein the port of the determined target device is different from the VIP port of the source device. 

    16. The computer-readable medium of claim 13, further comprising: determining, by the switching layer, whether the response includes a close connection indication; and transmitting, by the switching layer, any determined close connection indication to the source device for a response determined to include the close connection indication. 

    17. The computer-readable medium of claim 13, wherein the DSCP bits of the reserve portion comprise an IPv4 packet header of the packet.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. Schaumann (NPL: “L3DSR- Overcoming Layer 2 Limitations of Direct Server Return Load Balancing”. 
Schaumann discloses:
“receiving, at a source device, a client request from a client device of the plurality of client devices (See slide 13, RIGHT SIDE, TOP of slide "clients"); 
determining, by the source device, a target device from a plurality of target devices to respond to the client request (slide 13, RS1 and RS2 backend servers attached to load balancer); 
modifying, by the source device, a destination portion of a packet included in the client request (slide 13 - see step 2 where the destination address is modified to the target address (RS1, RS2) and modifying the reserve portion (i.e., DSCP) to indicate the address of the source device); 
transmitting, by the source device, the modified client request to the determined target device (slide 13, chart, row 3 of table: The destination field is now in the reserve portion. The LB sends modified packet to RS1); 
responding, by the determined target device, to the client request by sending a response directly from the determined target device to the client device without traversing the source device (slide 13, step 4: RS1 server communicates directly with client device).”
As outlined above, Schaumann teaches majority of independent claim features with notable exception: “modifying, by the source device, the source portion of the packet”. Rather, Schaumann discloses a target server modifying the source portion of the packet (slide 13, see step 3: Target server replaces source field with IP address of load balancer and replaces destination field with IP address of requesting client).
	b. Padiyar (US 9258223): Based on a DSCP field, a router modifies destination field of packet (col. 8, lines 52-59). However, Padiyar is similarly deficient in teaching or suggesting a load balancer both source and destination address fields of a packet prior to the packet’s receipt by a target server in a server pool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457